Walker, J.
The appellant was entitled to a special venire; he was also entitled to a copy of the indictment, and a copy of the names of the jurors summoned, and it was error in the court to rule him to trial, without a strict compliance with the law in this behalf.
It was further error in the court to refuse the appellant the right to cross-examine a witness for the State, who had left the stand, but whom it was proposed to recall for the purpose of laying the foundation for evidence proving that she had made contradictory statements out of court.
*366A party does'not make a witness Ms own, if he merely recalls the witness for the purpose of cross-examination; bnt if he propounds questions touching new matter not called out on the examination in chief, he makes the witness his own; but a party is not precluded under our law, Article 3133, Paschal’s Digest, from attacking the testimony of his own witness, if the witness makes statements injurious to his cause, in any manner except by proving the bad character of the witness.
The judgment of the District Court is reversed, and the cause remanded.
Reversed and remanded.